PER CURIAM.
William H. Muller & Co., a corporation of New York, the appellant here, was respondent below in each of the three above-entitled *1023causes. In each of them it was the charterer of the steamship named in the caption of the particular case. There are differences in the details of the facts of the several cases, but none of them are material to any question now in dispute. We are satisfied with the opinion of the learned judge below, reported in 291 Fed. 412, under the title of The Nivose, and it is affirmed, for the reasons therein stated. Affirmed.